Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Platinum Underwriters Holdings, Ltd.: We consent to the incorporation by reference in the registration statements (No.333-104257, No.333-133521, No.333-166368) on Form S-8 of Platinum Underwriters Holdings, Ltd. and subsidiaries (“Platinum”) of our reports dated February15, 2013, with respect to the consolidated balance sheets of Platinum as of December31, 2012 and 2011, and the related consolidated statements of operations, comprehensive income (loss), shareholders’ equity and cash flows for each of the years in the three year period ended December31, 2012, and related financial statement schedules, and the effectiveness of internal control over financial reporting as of December31, 2012, which reports appear in the December31, 2012 annual report on Form 10-K of Platinum. /s/ KPMG Audit Limited Hamilton, Bermuda February 15, 2013
